United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Mobile, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-560
Issued: June 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 18, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 20, 2007, denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a back condition causally related to factors
of her federal employment.
FACTUAL HISTORY
On August 20, 2004 appellant, then a 36-year-old processing clerk, filed an occupational
disease claim (Form CA-2) alleging that she sustained a lumbar herniated disc as a result of her
federal employment. She indicated on the claim form that she was lifting, bending and twisting
during the Christmas mail season and in October and November 2003 at the flat sorting machine

(FSM). The reverse of the claim form indicated that appellant had been working light duty since
December 2003. Appellant first became aware of an employment-related condition on
February 18, 1999.
On September 27, 2004 appellant stated that she aggravated her back at work in
December 1998 and reported it to her supervisor. She indicated that she was diagnosed with a
herniated disc but no claim form was filed. Appellant reported she continued to have back pain.
Appellant submitted an August 19, 2004 report from Dr. Jessica Seematter, a chiropractor, who
recommended that she not work on an FSM due to her chronic L5-S1 disc problem.
Dr. Seematter noted that when appellant was not working on the FSM, her spine would show
occasional misalignments that are correctable with chiropractic adjusting and ergonomic
changes. The record also contains reports from a physician commencing November 24, 2003
recommending light duty.1
By decision dated November 23, 2004, the Office denied appellant’s claim for
compensation. The Office found the medical evidence was insufficient to establish the claim.
Appellant requested reconsideration and submitted treatment notes from Dr. Bendt
Peterson, III, an orthopedic surgeon. In a September 21, 2004 note, Dr. Peterson indicated that
appellant was seen six years earlier for an L5-S1 herniated disc. On January 20, 2005
Dr. Peterson discussed the results of a functional capacity evaluation and indicated that appellant
was restricted to 25 pounds lifting infrequently. In an April 27, 2005 statement, appellant
reported she had been lifting heavy sacks during Christmas 1998 and was treated by Dr. Peterson
on February 18, 1999. Appellant referred to another OWCP File No. “where recently it
reaggravated my injury again.”
In a decision dated June 17, 2005, the Office denied modification of the November 23,
2004 decision, finding the medical evidence was insufficient to establish the claim.
Appellant again requested reconsideration of her claim. In a report dated March 10,
2006, Dr. John Semon, an orthopedic surgeon, reported appellant had a long history of back pain
which she stated began after a work-related injury in December 1998. He diagnosed acute
cervical strain, chronic low back pain syndrome and probable anxiety. In a report dated June 7,
2005, Dr. Seematter recommended that appellant have a back supported chair at work.
By decision dated August 14, 2006, the Office denied modification of the June 17, 2005
decision based on the lack of probative medical evidence.
Appellant requested reconsideration on August 13, 2007. She submitted an August 10,
2007 report from Dr. Daniel Koch, a psychologist, who stated that he initially treated appellant
on June 24, 2005 for complaints of stress and depression. He reviewed appellant’s medical
history and stated that she was a chronic pain patient. Dr. Koch stated that appellant had a
herniated disc and over time was apparently developing cervical strain problems as well.

1

The signature of the physician is illegible.

2

In a decision dated September 20, 2007, the Office denied modification of the August 14,
2006 decision as the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
Appellant has identified activities in her federal employment such as lifting, bending,
twisting, pushing and reaching as contributing to her back condition. It noted that she originally
injured her back while lifting in December 1998, resulting in an L5-S1 herniated disc, with
subsequent aggravations caused by her continuing work activities.8 The burden of proof is on
appellant to submit medical evidence that contains a complete and accurate background, a

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

Appellant referred to another claim filed, but the nature of the other claim is not clear from the record.

3

diagnosis and a rationalized medical opinion on causal relationship between the diagnosed
condition and the identified employment factors.
The medical evidence of record is not sufficient to meet appellant’s burden of proof.
Neither Dr. Peterson, Dr. Semon, Dr. Koch nor any physician of record provides a rationalized
medical opinion on the issue of causal relation. Dr. Peterson noted in September 2004 that he
had treated appellant six years prior for a herniated disc, without discussing causal relationship
with employment. As to work restrictions in 2005, he provided no diagnosis or opinion as to
causal relationship with the identified employment factors. Dr. Koch reported appellant’s history
showed chronic back pain, without discussing the relevant orthopedic issues. None of the
physicians provides a complete history discussing appellant’s employment duties or provides an
opinion with supporting medical rationale as to how her work caused or contributed to her
claimed condition. The Board accordingly finds that appellant did not meet her burden of proof
and the Office properly denied the claim for compensation.
CONCLUSION
Appellant did not meet her burden of proof to establish a back condition causally related
to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 20, 2007 is affirmed.
Issued: June 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

